         Case 4:14-cv-00757-KGB Document 37 Filed 04/21/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                Case No. 4:14-cv-00757-KGB

$328,910.00 IN U.S. CURRENCY                                                      DEFENDANT

WILLIE LEE                                                                          CLAIMANT

                                           JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court declares that the

$328,910.00 in United States currency described in plaintiff, the United States of America’s,

verified complaint (“the defendant currency”) is forfeited, and title is now vested in the United

States. All prior claims in and against the defendant currency are extinguished and declared void.

The defendant currency shall be turned over to the United States and disposed of according to law.

The Court dismisses claimant Willie Lee’s answer of defendants and verified claim of claimant

and denies the relief requested therein.

       It is so adjudged this 21st day of April, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
